Case 4:13-cr-00007-WTM-CLR Document 932 Filed 05/05/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR413-007

STEVEN PATRICK MCCOY,

)
)
)
)
)
)
Defendant. )
)

 

ORDER

Before the Court is Defendant’s Motion Requesting a
Judicial Recommendation Concerning Length of Residential
Re-entry Center Placement. (Doc. 900.) In his motion,
Defendant requests this Court recommend to the United
States Bureau of Prisons (“BOP”) that it place Defendant in
a residential re-entry center for the last twelve months of
his sentence. (Id. at 1.) The Government has responded in
opposition to Defendant’s motion. (Doc. 901.)

Defendant references 18 U.S.C. § 3621({(B)(4) in his
request. (Doc. 900 at 2.) 18 U.S.C. § 3621(B) makes it
clear that the BOP has the authority to designate the place
of a prisoner’s imprisonment. Thus, while the BOP may
consider any statement by the sentencing court, “[a]ny
order, recommendation, or request by a sentencing court

that a convicted person serve a term of imprisonment in a
Case 4:13-cr-00007-WTM-CLR Document 932 Filed 05/05/20 Page 2 of 2

community corrections facility shall have no binding effect
on the authority of the Bureau under this section to
determine or change the place of imprisonment of that
person.” 18 U.S.C. § 3621(B). Defendant has already been
sentenced. (Doc. 572; Doc. 576.) Additionally, 18 U.S.C.
§ 3582(c) provides that a court may not modify a term of
imprisonment once it has been imposed except upon motion by
the Director of the BOP or upon motion of the defendant
after “the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf . .. .” Defendant
has not shown that he has exhausted his administrative
remedies. As a result, this Court is without authority to
modify his sentence. Accordingly, Defendant’s motion (Doc.
900) is DENIED.

SO ORDERED this J ~ day of May 2020.

Lasoonegfn

WILLIAM T. MOORE? OR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
